                     Case 8:19-cr-00016-JVS Document 116-5 Filed 12/12/19 Page 1 of 3 Page ID #:1212


           Client Name       January   February    March      April        May          June           July     Total
1                Jing         58972                                                                             58972
2                 an          21457                                                                             21457
3                 Di           6540                                                                             6540
4                Lan          27554     12266      6177                                                         45997
5                 gling       21302                                                                             21302
6                 anhua       24470      5993                                                                   30463
7                ing          25825     12613                                                                   38438
8                Lin                               6488       11196                                             17684
9                aojing                            4795        8461       10577         7899                    31732
10               oxiang                                                                                           0
11               ailan         5286     10572      10572      10572      14879.54                             51881.54
13                nfei                              4017      10041        15834       9501.8          2537    41930.8
14                Min                                          7872        15744        15744          7874     47234
15               nping                                         8428        12040        12040          3612     36120
16                ojing                 17566      26349      26349        8782                                 79046
18                nzhen                                                    5361        16084       16084        37529
20               Jie                               11175      15238        19301                                45714
21               hun                                                                               10617        10617
22   Xi           Guangyuan                                   15767       16254                                 32021
24                 Yu                                                     1467         8804        8804         19075
25                ei                                          5370        10741        10741       5370         32222
26   U J         WANG Jingyue                                                          1432        10740        12172
28                Li                                                        42         12698       12698        25438
29                Bing                                                                                            0
30               itong                                                                                            0
31               anshan                                        840        12090        12090       4901.7      29921.7
32                nshan                                                                                           0
33                ixin                                                                  389            8082     8471
34               ngzhen                                                                                           0
35               ong                                                                                              0
36               Jie                                                                                              0
37                nling                                                                                           0
38               Wei                                                                                              0
39                ohong                                                                 1940       11202        13142
             Case 8:19-cr-00016-JVS Document 116-5 Filed 12/12/19 Page 2 of 3 Page ID #:1213


40     ping                                                        1764         5291       10582       17637
41     Hui                                                                      1940       5291        7231
42     Jing                                                                                              0
43     ngxin                                                                                             0
44     Jing                                                                                              0
45     ngping                                                                                            0
46     nyan                                                                                              0
47     inlin                                                                               11365       11365
48                                                                                                       0
49                                                                                                       0
50                                                                                                       0
51                                                                                                       0
     Total          191406      59010      69573     120134     144876.54     116593.8    129759.7   831353.04
Case 8:19-cr-00016-JVS Document 116-5 Filed 12/12/19 Page 3 of 3 Page ID #:1214



       客户名称        一月     二月      三月       四月        五月        六月       七月        合计
 1       晶        58972                                                          58972
 2       艳        21457                                                          21457
3        笛         6540                                                           6540
4        岚        27554   12266   6177                                           45997
5        玲        21302                                                          21302
 6       华        24470    5993                                                  30463
 7       英        25825   12613                                                  38438
8        林                        6488    11196                                  17684
9        晶                        4795     8461      10577     7899              31732
10       香                                                                          0
11       岚        5286    10572   10572   10572    14879.54                    51881.54
13       飞                         4017   10041      15834    9501.8     2537   41930.8
14       敏                                 7872      15744     15744     7874    47234
15       萍                                 8428      12040     12040     3612    36120
16       净                17566   26349   26349       8782                       79046
18       珍                                            5361     16084    16084    37529
20       洁                        11175   15238      19301                       45714
21       春                                                              10617    10617
22        广媛                              15767      16254                       32021
24       瑜                                            1467     8804      8804    19075
25       菲                                 5370      10741     10741     5370    32222
26   刘   王镜玥                                                   1432     10740    12172
28       丽                                             42      12698    12698    25438
29       冰                                                                          0
30       彤                                                                          0
31       珊                                 840       12090     12090   4901.7   29921.7
32       珊                                                                          0
33       心                                                      389     8082      8471
34       珍                                                                          0
35       蓉                                                                          0
36       洁                                                                          0
37       玲                                                                          0
38       伟                                                                          0
39       红                                                     1940     11202    13142
40       萍                                            1764     5291     10582    17637
41       辉                                                     1940     5291      7231
42                                                                                  0
43        辛                                                                         0
44        静                                                                         0
45        平                                                                         0
46        燕                                                                         0
47        琳                                                             11365    11365
48                                                                                  0
49                                                                                  0
50                                                                                  0
51                                                                                  0
        合计       191406   59010   69573   120134   144876.54 116593.8 129759.7 831353.04
